DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the cold generating device (55, 57) comprises a vortex tube (57)”, and the claim also recites “wherein the vortex tube (57) preferably comprises an adjustable valve” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacIndoe et al. (“MacIndoe” hereinafter) (US PG PUB 2016/0339470).
Regarding claims 1, 14, and 15, MacIndoe discloses a dosing system (item 10, figure 1) for a dosing material having a nozzle (item 104, figure 2), a feed channel (item 94, figure 2) for dosing material, a discharge element (item 76, figure 2), an actuator unit (item 26, figure 2) that is coupled to the discharge element and/or the nozzle and has a piezo actuator (paragraph [0028]), and a cooling device (item 27, figure 2), the cooling device (2) comprising a supply device (items 28, 30, figure 2) for feeding a precooled cooling medium (paragraph [0028]) into a housing (item 18, figure 2) of the dosing system, the cooling device being configured for direct cooling by means of the precooled cooling medium of at least one subregion of the piezo actuator and/or at least one subregion of a movement mechanism (item 24, figure 2) coupled to the piezo actuator (paragraphs [0027-0028]).

Regarding claims 3 and 4, MacIndoe discloses that the cooling device is configured to control and/or to regulate the cooling (item 36, figure 3) of at least one subregion of the piezo actuator and/or at least one subregion of the movement mechanism coupled to the piezo actuator as a function of the temperature in the region (paragraph [0028]).
Regarding claim 7, MacIndoe discloses that the cooling device is configured to control and/or regulate the cooling of at least one subregion of the piezo actuator separately (the cooling device controls temperature of the subregion, paragraph [0028]).
Regarding claim 8, MacIndoe discloses that the precooled cooling medium is configured to cool at least one subregion of the piezo actuator and/or at least one subregion of the movement mechanism coupled to the piezo actuator to a target temperature (the cooling device 36 controls temperature of the subregion based on a selected temperature, paragraph [0028]).
Regarding claims 9 and 10, MacIndoe discloses that the cooling device for cooling the cooling medium comprises at least one cold generating device (source 27 supplied cooling air, paragraph [0028], figure 2) that cools the cooling medium to a predeterminable temperature.
	Regarding claims 12 and 13, MacIndoe discloses that at least one subregion of the movement mechanism coupled to the piezo actuator comprises a heating device for heating at least one subregion of the movement mechanism coupled to the piezo .
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (“Hong” hereinafter) (US PG PUB 2015/0300748).
	Regarding claim 16, Hong discloses a dosing system (item 10, figure 2) for a dosing material having a nozzle (item 23, figure 4), a feed channel (item 21, figure 4) for dosing material, a discharge element (item 40, figure 4), an actuator unit (items 51, 52, figure 4) that is coupled to the discharge element and/or the nozzle and has a piezo actuator (items 51, 52, figure 4), and a cooling device (item 70, figures 3, 5, 6) which is configured to cool at least one subregion of the piezo actuator (paragraphs [0032-0033]) and/or at least one subregion of a movement mechanism (item 30, figure 4) coupled to the piezo actuator in a controlled and/or regulated manner as a function of at least one state parameter, wherein the at least one state parameter is a length of at least one subregion of the piezo actuator and/or a distance between the discharge element and the nozzle of the dosing system and/or a dosing amount (paragraph [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MacIndoe (US PG PUB 2016/0339470) in view of Hong (US PG PUB 2015/0300748).
Regarding claims 5 and 16, MacIndoe discloses that the cooling of the region or subregion in the piezo-electric actuator area is dependent on the temperature of the regions but does not explicitly teach that the one state parameter is a length of at least one subregion of the piezo actuator and/or a distance between the discharge element and the nozzle of the dosing system and/or a dosing amount.
Hong teaches another dispenser (item 10, figure 1) with a piezo-electric actuator (items 51, 52, figure 3) wherein the length of the subregion of the piezo-actuator, the distance between the discharge element and the nozzle or the dosing amount are the state parameters upon which the temperature control and the cooling operation is dependent upon for accurate dispensing of the fluid (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of MacIndoe as taught by Hong such that the cooling control system and the control unit of the dispenser act to rely on the above stated parameters to accurately dispense the fluid from the dispenser. It would be obvious to modify the control systems to rely on 
Regarding claim 6, MacIndoe teaches the temperature control as disclosed in claim 1 above but does not explicitly teach that the dosing system comprises a temperature sensor and/or a strain sensor and/or a movement sensor for determining the state parameter.
Hong teaches another dispenser (item 10, figure 1) with a piezo-electric actuator (items 51, 52, figure 4) with a temperature sensor (item 210, figure 4) for determining the temperature of the piezo actuator and transmits the data to a control unit to maintain the temperature in the piezo-actuator region (paragraph [0030], [0033], [0050]).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have provided a temperature sensor in the dosing system of MacIndoe as taught by Hong in order to measure the temperature data and transmit the temperature data to the system control unit for accurate operation and dispensing of the fluid from the nozzle.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MacIndoe (US PG PUB 2016/0339470) in view of Forti et al. (“Forti” hereinafter) (US PG PUB 2006/0188645).
Regarding claim 11, MacIndoe teaches the cold generating device as discussed in claim 1 above but does not explicitly teach a vortex tube and wherein the vortex tube  preferably comprises an adjustable valve for regulating the temperature of the cooling medium.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the cold generating device of MacIndoe as taught by Forti to provide a vortex tube with an adjustable valve for regulating a temperature of the cooling fluid flowing in the piezo actuator system to better control the flow of the cooling fluid and also to control the temperature of the overall dispensing system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to dispensers with piezo actuators: US PG PUB 2015/0267728 and US PG PUB 2016/0339471.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754